Citation Nr: 1426365	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-43 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from March 1970 to January 1972, including service in the Republic of Vietnam (Vietnam) during the Vietnam War (defined as January 9, 1962 to May 7, 1975).  The Veteran died on May [redacted], 2000, at the age of 49.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in May 2000.  The death certificate lists the cause of death as metastatic carcinoma due to cancer of the esophagus.

2.  The weight of the medical evidence of record contains sufficient medical nexus evidence to establish that exposure to herbicides during the Veteran's active duty service resulted in the cancer of the esophagus that caused the Veteran's death.


CONCLUSION OF LAW

Resolving all doubt in favor of the Appellant, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2013).   In order for service connection for the cause of the Veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury or service-connected disability; and (3) medical nexus linking (1) and (2).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the first element, evidence of death, has been met: the Veteran's death certificate indicates that the Veteran died on May [redacted], 2000.  The immediate cause of death was listed as metastatic carcinoma, which was due to or a consequence of cancer of the esophagus.

With respect to the second element of in-service disease or injury, the Appellant argues that the Veteran's exposure to herbicides in Vietnam led him to develop the conditions that caused his death.  A veteran who had active military service in Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  As noted above, the Veteran served in Vietnam during the Vietnam War.  The second element, in-service injury or disease, is thus satisfied based on the Veteran's conceded exposure to herbicides in-service.

With respect to the third element of medical nexus regarding the cause of the Veteran's death, the record consists of two private etiological opinions and a VA etiological opinion.  

In July 2013, Dr. H.S., a private physician, opined that it was at least as likely as not that the Veteran's death was related to his in-service exposure to herbicides.  Dr. H.S. noted that the three most common risk factors in the development of esophageal cancer are alcohol consumption, tobacco consumption, and chronic gastroesophageal reflux disease.  Dr. H.S. noted that a July 1998 treatment record indicated that the Veteran did not smoke or drink alcohol.  

Upon review of this opinion, in January 2014, the Board solicited an expert opinion from the Veterans Health Administration regarding the relationship between the Veteran's cause of death and his service.  

In February 2014, an assistant professor of medicine in hematology and oncology opined that it was less likely that the Veteran's esophageal cancer was related to the Veteran's military service.  This opinion contained an extensive review of the Veteran's medical history and considered medical literature in support of its conclusion.  For these reasons, the Board finds this opinion to be highly probative.

In May 2014, Dr. N.T., a board certified physician in radiation oncology, opined that the Veteran's in-service exposure to herbicides contributed to the development of metastatic cancer that lead to the Veteran's death.  This opinion extensively discussed the Veteran's medical history, considered the findings of medical literature, and offered a well-reasoned rationale in support of its conclusion.  For these reasons, the Board finds this opinion to be highly probative.

With two highly probative and extremely knowledgeable medical opinions (the Board give great thanks to both medical professionals for their opinions and efforts in this case), one in favor of a nexus between the Veteran's military service and his cause of death, and one against such a connection, the Board concludes that the medical evidence is at least in equipoise as to whether the Veteran's death was causally related to his in-service exposure to herbicides.  The benefit of the doubt rule is accordingly for application, and the Appellant's claim of entitlement to service connection for the cause of the Veteran's death is granted.  

The Appellant's claim for service connection for the Veteran's cause of death has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


